AO 91 (Rev 8/01) -Cippinal Garp aint Q2069-Doecument 1 Filed on 08/29/19 in TXSD Page 1 of 3

{OSLO Att

United States District Court

SOUTHERN ' DISTRICT OF TEXAS
McALLEN DIVISION

 

 

UNITED STATES OF AMERICA

Vv. CRIMINAL COMPLAINT
| Mitzael Fierro Principal Case Number:
YOB: 1996 MEXICO M-19-2064

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

 

knowledge and beliet. On or about - August 27, 2019 in Hidalgo County, in
the Southern District of Texas defendants(s) did,

knowing or in reckless disregard of the fact that Carlos Daniel Salgado-Palma, a citizen and national of
Nicaragua, and Valentin Reyes, a citizen and national of Honduras, along with six (6) other undocumented
‘ aliens, for a total of eight (8), who had entered the United States’in violation of law, concealed, harbored or
shielded from detection or attempted to conceal, harbor, or shield from detection such aliens in any place,
including any building or means of transportation, to wit: a residence located in Edinburg, Texas.

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(iii) FELONY
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the

following facts:

On June 10, 2019 Border Patrol] Agents received information tegarding a possible stash house located at 3026 Benito
A. Ramirez St. Edinburg, Texas,

On August 27, 2019, agents conducted surveillance at the house. Agents observed a gray Ford Fusion departing the
residence.

Agents proceeded to follow the vehicle and requested the assistance of Hidalgo County Constables Office Pct.4,
(HCCO).

SEE ATTACHMENT

   

Continued on the attached sheet and made a part of this complaint:

pleas teocel Cat, hus

 

Sworn to before me and subscribed in my presence,

August 29,2019 - Jo -//2a.
Date

 

Juan F. Alanis , U. S. Magistrate Judge t
Name and Title of Judicial Officer CSignature of Judicial Officer

 
Case 7:19-m- GKPTEE STATES DISTRICT COURT Pave 2 of
SOUTHERN DISTRICT OF TEXAS
‘'McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:
M-19- 2004 -M

RE: Mitzael Fierro

CONTINUATION:

Hidalgo County Constables Office Pct. 4, initiated a traffic stop on the Ford Fusion on Expressway
281 south of Trenton in Edinburg, Texas for speeding.

Agents arrived to the location of the vehicle stop and approached the driver, later identified as Mitzael
FIERRO. FIERRO stated he was a national of Mexico and admitted to be illegally present in the
United States. FIERRO was placed under arrest and was read his rights and was willing to speak.
FIERRO voluntarily advised that he currently had approximately five illegal aliens at a house in
Edinburg. FIERRO stated he was not the owner of the house but that he had been living there for
approximately four months. FIERRO granted verbal! and written consent to enter the house.

Agents, HCCO Pct. 4 Deputies and San Juan PD Investigators proceeded to the house to conduct a
search and a total of eight subjects were encountered inside the house. All subjects were questioned
and admitted that they were in the United States illegally. All subjects were placed under arrest and
were then transported to the Centralized Processing Center for case preparation.

PRINCIPAL STATEMENT:

Mitzael FIERRO, a Mexican national, was read his Miranda Rights and acknowledged he understood
his rights and provided a sworn statement without the presence of an attorney.

FIERRO stated that he willingly accepted to work for an unknown subject by picking up and
harboring aliens at a house to pay his smuggling debt in return.

FIERRO stated that he has operated the stash house for approximately four months. FIERRO stated
that he was paid random amounts of money at random times, the most being $300. FIERRO was
provided vehicles to transport illegal aliens to and from the stash house, the most persons ever held at
the house at one time was approximately fifteen. FIERRO admited that he would buy food and
supplies for the illegal aliens in his care. FIERRO admited he would take everyone's cell phone and
place them in a box. FIERRO stated that people were generally moved in and out of the house within.

three or four days. .

Page 2
Case 7:19-M|-OFMITEEP STATES DISTRICT COURT Page sof
| SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

M-19- 20¢4 -M

RE: Mitzael Fierro

CONTINUATION:

MATERAL WITNESSES STATEMENT:

Carlos Daniel SALGADO-Palma, and Valentino REYES were read their miranda rights. They
understood and provided a sworn statement without the presence of an attorney.

SALGADO, a citizen of Nicaragua, stated that he made his own smuggling arrangements with an
unknown person and agreed to pay a total of $4,000 to be smuggled. SALGADO paid $2,000
upfront and would pay the remaining balance once he successfully arrived to his final destination.
SALGADO stated he crossed with approximately fifteen other subjects. SALGADO walked for
about one hour until arriving where a green SUV picked them up and was taken to the house.
SALGADO stated that once at the house the caretaker took away their cell phones and instructed
them to stay quiet and not make noise. SALGADO claimed that he stayed at the stash house for
about five days and was fed only noodles and egg and that the caretaker took them pizza and
chicken two days prior to his arrest. SALGADO identified FIERRO, through a photo lineup, as the
caretaker of the house.

REYES, a citizen of Honduras, stated that after he made his illegal entry an unknown male guided
the group to an area where they were picked up by a red sedan. REYES stated the driver took them
to an unknown trailer stash house prior to being taken to the stash house where he was arrested.
REYES stated that a subject, later identified as Mitzael Fierro, was the stash house caretaker of the
second house. Fierro would often tell other illegal aliens to keep quiet and would not allow them to
make phone calls. REYES stated that Fierro would bring food, medicine and water to them at the
apartment. REYES identified FIERRO, through a photo lineup, as the caretaker of the house.

Page 3
